Order of the Supreme Court, Richmond County, entered February 10, 1976, affirmed, without costs or disbursements. The defendant has failed to show a genuine necessity for more temporary alimony than was granted by Special Term. The parties are directed to proceed to an immediate trial. The remedy for any seeming inequity in a temporary order of alimony is a speedy trial, at which the rights of the parties may be fully determined (Thomases v Thomases, 51 AD2d 753). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.